Citation Nr: 1759652	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Geoffrey D. Oliver, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  He died in July 2011.  The appellant seeks to establish that she is the Veteran's surviving spouse for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by a VA RO.  The Board denied the claim in July 2016 and the appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court remanded the case to the Board for action consistent with an April 2017 Joint Motion for Remand (JMR).

The appellant testified at February 2016 Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ whom the appellant testified before is no longer employed by the Board.  The appellant was notified of such in October 2017 and informed that she had the opportunity to request another Board hearing.  Correspondence received from the appellant in November 2017 indicated that she did not desire another Board hearing.


FINDINGS OF FACT

1.  The Veteran and the appellant were common law married under Texas law.

2.  The Veteran and the appellant cohabitated for VA purposes from the date of marriage to the date of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits have been met.  38 U.S.C. § 101(3) (2012); 38 C.F.R. §§ 3.50, 3.53 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

For VA purposes, a surviving spouse is defined as a person:

who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse).  

See 38 U.S.C. § 101(3) (2012); see also 38 C.F.R. § 3.50 (2017). 

When determining whether or not a person is or was the spouse of a veteran, the marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage.  See 38 U.S.C. § 103(c) (2012); see also 38 C.F.R. § 3.1(j) (2017).  The United States Court of Appeals for the Federal Circuit has stated that 38 U.S.C. § 103(c) (2012) "requires the VA to apply state law, including state law evidentiary burdens, in determining whether the criteria for a valid common law marriage have been satisfied."  See Burden v. Shinseki, 727 F.3d 1161 2013 (Fed. Cir. 2013).

Evidence of record indicated that the Veteran and the appellant resided in Texas and thus Texas state law is controlling as to whether the Veteran and the appellant were married.  There is no indication (and it does not appear to have been contended) that the Veteran and the appellant were married in a formal ceremony.  Texas law allows for informal or common law marriage.  Texas law provides that "[i]n a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that," as relevant here, "the man and woman agreed to be married and after the agreement they lived together in this state as husband and wife and there represented to others that they were married."  See Tex. Family Code Ann. § 2.401(a).  As such, three elements must exist for a common law marriage in Texas: (1) the parties agreed to be married, (2) the parties lived together as husband and wife and (3) the parties represented to others that they were married.  In addition, "[t]he existence of an informal marriage is a fact question, and the party seeking to establish existence of the marriage bears the burden of proving the three elements by a preponderance of the evidence" and "[a]n informal marriage does not exist until the concurrence of all three elements." See Small v. McMaster, 352 S.W.3d 280 (Tex. App.-Houston [14th Dist.] 2011, pet. denied); see also Farrell v. Farrell, 459 S.W.3d 114 (Tex. App.-El Paso 2015) (citing Small for similar points of law). 

II.  Analysis 

Initially, the Board notes that this case involves a complicated factual picture, which was compounded by the Veteran's medical and mental health issues.  There is a variety of evidence of record that, at times, is in conflict as to the determining factors in this case.  As the appellant's case is being granted, the Board will focus on the evidence that it finds most probative.    

The issue on appeal is whether the appellant may be recognized as the surviving spouse of the Veteran for VA death benefits purposes.  As noted above, for VA purposes, a surviving spouse is defined as a person "who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death."  See 38 U.S.C. § 101(3) (2012); see also 38 C.F.R. § 3.50 (2017).  As such, the first issue is whether the Veteran and the appellant were married and as noted above, Texas state law is controlling as to this issue.  Upon review, the Board concludes that a preponderance of the evidence indicated that the Veteran and the appellant were common law married under Texas law.

As noted, three elements must exist for a common law marriage in Texas: (1) the parties agreed to be married, (2) the parties lived together as husband and wife and (3) the parties represented to others that they were married.  As to these three elements, the Board finds particularly probative certain evidence.  This includes various documents from the Veteran that he submitted in 2008 and 2009 relating to an attempt add the appellant as a VA dependent.  On a signed October 2008 VA Form 21-4138 (Statement in Support of Claim), the Veteran stated "I would like to add my common-law spouse, [the appellant], on to my disability award" and also stated that "I certify this information is true and correct to the best of my knowledge and belief."  The Veteran listed an address of "[REDACTED]" (abbreviated herein for privacy reasons). Also of record is an October 2008 VA Form 21-4170 (Statement of Martial Relationship) that was signed by both the Veteran and the appellant.  It was stated that they began living together as husband and wife in May 1999, that they have lived together continuously from that time until this date and that they agreed their relationship would be "life partners" at the time they began living together.  The address listed was "[REDACTED]" but [REDACTED] instead of [REDACTED].  The Veteran also submitted a March 2009 VA Form 21-686c (Declaration of Status of Dependents), with an address listed of "[REDACTED]," on which he referenced his "current spouse [the appellant]," noted being married to her in May 1999, noted living with his spouse and again referenced "my spouse [the appellant]."  The Board notes that an October 2009 letter denied the Veteran's request to add the appellant as a dependent because he had not submitted a copy of a prior divorce decree to a previous wife (P.); the appellant submitted a copy of such divorce decree during the course of this appeal.

The Board also finds probative documents of record related to the Veteran's claim for Social Security Administration (SSA) benefits in 2008 and 2009.  An October 2008 Application Summary for Disability Insurance Benefits form listed an address of "[REDACTED]" and stated that "I am married to [the appellant, with the first letter of her last name misspelled].  We were married on January 1, 2000."  The bottom of the document stated that "I know that anyone who makes or causes to be made a false statement or representation of material fact in an application or for use in determining a right to payment under the Social Security Act commits a crime" and that "I affirm that all information I have given in connection with this claim is true."  An October 2008 Disability Report noted that the Veteran's "common law wife attended the interview" and noted the Veteran's address as "[REDACTED]."  A December 2008 Function Report, which was noted as completed by the appellant with a listed address of "[REDACTED]," noted that the Veteran lived with his "common-law wife ([the appellant])" and referenced on the form "my wife" in relation to action regarding cooking and money.  Also of record as part of the SSA records was a January 2009 Report of Clinical Interview and Mental Status.  This stated that the Veteran "is currently living with his common-law wife" and that "[h]e indicated that he had been in the relationship for ten years, separated and left, and then returned about two months ago."  The form also variously noted references by the Veteran to his wife.

Also of record are VA treatment records dated in November 2008, February 2009 and March 2009 that listed the Veteran's address as "[REDACTED]" and a March 2009 VA treatment note that stated that the Veteran "[i]s here with his common law wife."

Also of record are lay statements from third parties to the reported marriage.  Two are of record from October 2008 on VA Form 21-4171s (Supporting Statement Regarding Marriage) from L.B. and M.E.B.  L.B. noted that she had known the Veteran and the appellant for 10 years, that she considered them to be husband and wife, that they maintained a home and lived together as husband and wife (since January 2005), that they lived together continuously and that "they do things that a married couple does."  M.E.B. noted that she was the appellant's daughter, that the Veteran and the appellant were generally known as husband and wife, that she considered them to be husband and wife, that she had heard the Veteran or the appellant refer to each other as husband and wife, that that they maintained a home and lived together as husband and wife (since August 2004) and that they lived together continuously.    

Regrettably, certain legal documents such as federal and state tax returns, wills or other documents related to distribution of any estate assets, or insurance beneficiary designations, or petitions to correct the death certificate are not of record.     

Taken collectively, these documents that were contemporaneously completed by (or based on the action of) the Veteran, the appellant and third parties provided evidence in favor of all three elements of a common law marriage under Texas law.  In addition, it does not appear that during this time frame (from approximately October 2008 to at least March 2009) there is contemporaneous evidence contrary to what has been outlined above.  The Board finds the contemporaneous documents discussed of high probative value and overall finds that a preponderance of the evidence indicated that the Veteran and the appellant met the applicable three requirements for a common law marriage and thus were common law married under Texas law.      

The Board notes that 38 C.F.R. § 3.205(a)(6) (2017) provides requirements for proof of marriage for "marriages other than by ceremony" that describe the substance required of statements from the parties to the marriage and from "two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage."  The Board finds that the Veteran's, the appellant's and the lay statements described comply with 38 C.F.R. § 3.205(a)(6) (2017).

The Board notes that a June 2011 VA treatment record stated that the Veteran's "[next of kin] is recognized as [the appellant] however, papers have not been filed or on record of their common law marriage" and that "it is reported by the [nursing home] social worker the [V]eteran denies living with this individual and states she is his fiance.  He denies having a common law relationship with her."  Crucially, the note stated that the Veteran was "verbal at times...but is not oriented to person, place time or situation."  Based on the identified limitations to the Veteran's functional abilities, the Board affords low probative value to the Veteran's reported statements and affords more probative value to the other evidence identified above from the appellant, the Veteran at earlier times and third parties.  
  
As noted above, for VA purposes, a surviving spouse is defined as a person "who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death."  See 38 U.S.C. § 101(3) (2012); see also 38 C.F.R. § 3.50 (2017).  As such, the next issue is whether the appellant "lived with the [V]eteran continuously from the date of marriage to the date of the [V]eteran's death."  38 C.F.R. § 3.53 (2017) provides additional clarification as to this requirement and, as relevant, states that:

(a) General.  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.

(b) Findings of fact.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  

While not entirely clear as to the length of time, the evidence suggested that the Veteran and the appellant separated (in that they ceased living together) sometime in 2009 or 2010 and it is not entirely clear if they ever resumed living together prior to the Veteran's death.  For example, a July 2009 VA Form 119 (Report of Contact) listed the appellant, the "common law spouse," as the person contacted and stated that "apparently the Vet[eran] left [the appellant].  She hasn't see[n] him for at least two weeks and has no way to contact him."  Also, in a March 2010 document, the Veteran reported to VA his "new address."  However, in what appears to be the last document from the Veteran to VA prior to his death, a statement of record dated by the Veteran in July 2010 contained the envelope used to mail the statement and the return address included a label for "[REDACTED]."  An August 2010 VA treatment note, however, listed the Veteran as living alone and a document sent to the Veteran by VA at the "[REDACTED]" address in August 2010, however, appeared to be returned as undeliverable.  

A September 2011 VA Form 21-0820 (Report of General Information) noted that the appellant reported that the "Veteran came back to her in February 2011 and she lived with him up until his death."  In a December 2011 statement, the appellant stated that "[t]here was a period of six months that we did not live together in the same residence.  When we reconciled he moved into the apartment right next door" and "[w]e continued to live as man and wife even when he got sick and had to move into the nursing home where he ultimately died."  In her December 2011 Notice of Disagreement (NOD), the appellant stated that "I lived as man and wife with [the Veteran] for more than twelve years prior to his death...The periods when we did not live together in the same apartment were because of his drinking problem."  At the February 2016 Board hearing, the appellant testified that the Veteran moved out "[a]bout 2009 or 2010 somewhere around there" and that he "had moved to another apartment because he didn't like my family coming to my house all the time."  She also referenced that the Veteran "would leave me to go with his friends and he would stay days and never came back because of the alcohol...he went with his friends over there but then he came and visited me and at that time he no longer had his apartment."

Also of record is a VA treatment record, noted have been printed three days after the Veteran's death in July 2011.  This document listed the Veteran and the appellant with the same address ("[REDACTED]"), listed the appellant as the Veteran's emergency contact, next of kin and secondary next of kin and listed her relationship as "common-law wife."

Additionally of record are third party statements submitted during the course of this appeal.  An August 2011 VA Form 21-4171 from C.H., noted as a friend of both the Veteran and the appellant, noted that the Veteran and the appellant were generally known as husband and wife, that she considered them to be husband and wife, that she heard the Veteran or the appellant refer to each other as husband and wife and that the Veteran and the appellant maintained a home and lived together as husband and wife.  She noted that they had not lived together continuously and stated that she "hadn't seen [the Veteran] for awhile, so I ask [the appellant].  She said he left.  I think it was somewhere in 2009.  But he kept coming back often."  An August VA Form 21-4171 from J.M., who noted himself as a "good friend" of the Veteran and as knowing him for over twenty years, noted essentially the same things as C.H.'s form, with the exception of the notation that the Veteran and the appellant lived continuously together (which was followed by "we would go visit them at the apartment").  He also noted that he had heard the Veteran or the appellant refer to each other as husband and wife and noted that such occurred in May 2011 at "[REDACTED]."  An August VA Form 21-4171 from T.O., noted as a friend of the Veteran and a "sister in Christ" of the appellant, noted essentially the same things as J.M.'s form, with the addition that she had heard the Veteran or the appellant refer to each other as husband and wife and noted that such occurred on Sundays at church.  
Also of record was a December 2011 statement from A.M., in which he stated that that he knew the Veteran since 2000, that "I have known about the relationship of [the Veteran] and [the appellant]," that the Veteran and the appellant were living at "[REDACTED]" "for a long time together" and that the Veteran "would talk to my brothers and I about [the appellant] that he saw her as a wife and companion."  A December 2011 statement from J.M. stated that he knew the Veteran since 1990 and that "I have met one of his wife personally.  The last wife was [the appellant].  I would visit both of them alot."  Separate November 2011 Affidavits of Heirship from A.M. and J.M. stated that "I am personally familiar with the family and marital history of [the Veteran]," that at the time of death the Veteran "had a common law marriage to [the appellant]" and that the appellant was the heir of the Veteran.

As outlined, while not entirely clear as to the length of time, the evidence suggested that the Veteran and the appellant separated sometime in 2009 or 2010 and it is not entirely clear if they ever resumed living together prior to the Veteran's death.  In any event, the appellant referenced that the Veteran moved out, essentially, related to his drinking, as well as because "he didn't like my family coming to my house all the time," and later for nursing home care.  Pursuant to 38 C.F.R. § 3.53 (2017), the Board will accept the reasons offered as there is no contradictory information.  The evidence therefore indicated that the separation was due to the misconduct of, or procured by, the Veteran and the evidence does not otherwise indicate that the appellant was at fault (based on the currently limited record as to this point, the Board does not find the appellant to be at fault due to the presence of her family at the house).  In addition, the evidence did not show that the appellant intended to desert the Veteran.  As such, the continuity of the Veteran and appellant's cohabitation will not be considered as having been broken for VA purposes, irrespective of the details of their unclear separation.  Accordingly, the Board finds that the Veteran and the appellant cohabitated for VA purposes from the date of marriage to the date of the Veteran's death.

In sum, the Board finds that the Veteran and the appellant were common law married under Texas law and that they cohabitated for VA purposes from the date of marriage to the date of the Veteran's death.  As such, the Board concludes that the criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits have been met.  38 U.S.C. § 101(3) (2012); 38 C.F.R. §§ 3.50, 3.53 (2017).  The appellant's claim is therefore granted.


ORDER

Recognition as the Veteran's surviving spouse for VA death benefits purposes is granted.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



